internal_revenue_service number release date department of the treasury washington dc index numberi index number third party communication none date of communication not applicable ----------------------- ------------------------------------- ---------------------------- person to contact ---------------------------- id no -------------- ----------------- telephone number ---------------------- refer reply to cc psi b04 plr-141837-12 date date taxpayer ----------------------------- decedent ------------------------- family_trust date date ------------------------ ----------------- -------------------------------------------------------------------------------------------------------------------- dear ---------------- this responds to your submission dated date and subsequent correspondence requesting a ruling under sec_2042 of the internal_revenue_code with respect to the following transaction over a period of years taxpayer’s spouse decedent purchased several life_insurance policies naming taxpayer as the insured and decedent’s estate as the beneficiary it is represented that taxpayer paid none of the premiums on the policies and as well that taxpayer anticipates that no further premiums will be due on the policies decedent died on date under decedent’s will ownership of the policies passed to family_trust under the terms of family_trust income and principal is distributable to taxpayer and decedent’s descendants in the discretion of the trustee the remainder is payable to such persons other than taxpayer taxpayer’s estate taxpayer’s creditors or the creditors of taxpayer’s estate as taxpayer shall appoint by will and in default of appointment to certain takers in default taxpayer is named the trustee of family_trust as well as the protector of family_trust with the power to remove and replace trustees as trustee taxpayer possessed the incidents_of_ownership in the policies plr-141837-12 on date pursuant to its terms family_trust was divided into two trusts family_trust and family_trust family_trust was funded with the insurance policies while family_trust was funded with the remaining assets concurrent with the division of family_trust taxpayer relinquished his roles as trustee and protector of family_trust his ability to be reappointed as trustee of family_trust and his power_of_appointment over the assets of family_trust taxpayer retained his beneficial_interest in family_trust as a permissible distributee of trust income and principal sec_2042 of the code provides in pertinent part that the value of the gross_estate includes the value of all property to the extent of the amount receivable as insurance under policies on the life of the decedent by beneficiaries other than the executor with respect to which the decedent possessed at his death any of the incidents_of_ownership exercisable either alone or in conjunction with any other person sec_2035 provides that if the decedent transferred an interest in any property or relinquished a power with respect to any property during the three-year period ending on the date of the decedent's death and the value of the property or interest therein would have been included in the gross_estate under sec_2036 sec_2037 sec_2038 or sec_2042 if the transferred interest or relinquished power had been retained by the decedent on the date of death the value of the gross_estate includes the value of any property or interest therein which would have been so included sec_20_2042-1 of the estate_tax regulations provides in pertinent part that proceeds of life_insurance which are not includable in the gross_estate under sec_2042 may depending upon the facts of the particular case be includable under some other section of part iii of subchapter_a of chapter defining the gross_estate for example if the decedent possessed incidents_of_ownership in an insurance_policy on his life but gratuitously transferred all rights in the policy in contemplation_of_death the proceeds would be includable under sec_2035 sec_20_2042-1 provides that sec_2042 requires the inclusion in the gross_estate of the proceeds of insurance on the decedent's life not receivable by or for the benefit of the estate if the decedent possessed at the date of his death any of the incidents_of_ownership in the policy exercisable either alone or in conjunction with any other person however if the decedent did not possess any of such incidents_of_ownership at the time of his death nor transfer them in contemplation_of_death no part of the proceeds would be includible in his gross_estate under sec_2042 thus if the decedent owned a policy of insurance on his life and four years before his death irrevocably assigned his entire_interest in the policy to his wife retaining no reversionary_interest therein the proceeds of the policy would not be includible in his gross_estate under sec_2042 sec_20_2042-1 provides that the term incidents_of_ownership is not limited in its meaning to ownership of the policy in the technical legal sense generally speaking the term has reference to the right of the insured or his estate to the economic benefits plr-141837-12 of the policy thus it includes the power to change the beneficiary to surrender or cancel the policy to assign the policy to revoke an assignment to pledge the policy for a loan or to obtain from the insurer a loan against the surrender_value of the policy sec_20_2042-1 provides in pertinent part that a decedent is considered to have an incident_of_ownership in an insurance_policy on his life held in trust if under the terms of the policy the decedent either alone or in conjunction with another person or persons has the power as trustee or otherwise to change the beneficial_ownership in the policy or its proceeds or the time or manner of enjoyment thereof even though the decedent has no beneficial_interest in the trust revrul_84_179 1984_2_cb_195 considers whether for purposes of sec_2042 and sec_20_2042-1 a decedent possessed incidents_of_ownership in a life_insurance_policy on his life if the decedent transferred all incidents_of_ownership to his spouse in the ruling the decedent’s spouse designated their adult child as the policy beneficiary subsequently the spouse died and under her will a residuary_trust was established for the benefit of the child the decedent was designated the trustee of this trust the insurance_policy on the decedent's life was part of the residuary_estate and passed to the residuary_trust as trustee the decedent had broad discretionary powers in the management of the trust property and the power to distribute or accumulate income under the terms of the policy the owner could elect to have the proceeds made payable according to various plans use the loan value to pay the premiums borrow on the policy assign or pledge the policy and elect to receive annual dividends the will precluded the decedent from exercising these powers for the decedent's own benefit the decedent paid the premiums on the policy out of other trust property and was still serving as trustee when he died citing the legislative_history of sec_2042 the ruling concludes that a decedent will not be deemed to have incidents_of_ownership over an insurance_policy on the decedent's life where the decedent's powers are held in a fiduciary capacity are not exercisable for the decedent's personal benefit where the decedent did not transfer the policy or any of the consideration for purchasing or maintaining the policy to the trust from personal assets and where the devolution of the powers on the decedent was not part of a prearranged plan involving the participation of the decedent further the ruling continues the decedent will be deemed to have incidents_of_ownership where the decedent's powers are held in a fiduciary capacity and the decedent has transferred the policy or any of the consideration for purchasing and maintaining the policy to the trust moreover where the decedent's powers could have been exercised for the decedent's benefit they will constitute incidents_of_ownership in the policy without regard to how those powers were acquired and without consideration of whether the decedent transferred property to the trust thus if the decedent reacquires powers over insurance policies in an individual non-fiduciary capacity the powers will constitute incidents_of_ownership even though the decedent is a transferee plr-141837-12 here prior to the date transaction family_trust held policies of insurance on taxpayer’s life under the terms of decedent’s will taxpayer possessed trustee powers over the family_trust assets a beneficial_interest in family_trust and a testamentary_power_of_appointment over the family_trust assets taxpayer could exercise in a fiduciary capacity the trustee powers over the incidents_of_ownership in the policies of insurance on taxpayer’s life for taxpayer's own benefit and could exercise in his individual capacity the power_of_appointment over the proceeds of the policies on these facts both the fiduciary powers and individually held powers constitute incidents_of_ownership in the policies without regard to how those powers were acquired and without consideration of whether taxpayer transferred property to family_trust sec_20_2042-1 after the date transactions however with regard to family_trust taxpayer held only a beneficial_interest as a permissible distributee of income and corpus but no powers over the policies or their proceeds and thus no incidents_of_ownership for purposes of sec_2042 assuming that taxpayer survives the three-year period of sec_2035 the proceeds of the policies will not be includible in taxpayer’s gross_estate sec_20_2042-1 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayers requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayers and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely _______________________ leslie h finlow senior technician reviewer branch office of the associate chief_counsel passthroughs special industries enclosure copy for sec_6110 purposes
